UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1973



HAO XIANG LIU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-319-009)


Submitted:   April 24, 2006                 Decided:   May 16, 2006


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Diane Kelleher, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Hao Xiang Liu, a native and citizen of China, petitions

for review of an order of the Board of Immigration Appeals (Board)

summarily dismissing his appeal.   We have reviewed the record and

the Board’s order and deny the petition for review for the reasons

stated by the Board.   See In Re: Liu, No. A79-319-009 (B.I.A. Aug.

8, 2005).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 2 -